DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

  Allowable Subject Matter
Claims 2-6, 8-11, 13-14, 16, 20-22 and 24-39 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Ding (2005/0099162) discloses applying an excitation current pulse to a battery and measuring a battery parameter after the excitation pulse is applied (Par.10); Thibedeau et al. (2005/0156559) discloses measuring battery outputs via test signals (Par.26); Windebank (4,433,294) discloses determining a battery characteristic in response to the application of an excitation signal to the battery (Col.7, Lines 41-50) (Col.8, Lines 2-13), fail to teach alone or in combination: 

“applying a pulse width modulated (PWM) excitation signal, and based on a battery response to the application of the excitation signal, determining at least one non-voltage health characteristic of each battery and providing an indication of the health of the battery; at the controller, receiving from each sensor the health indications", as recited in independent claim 24 in combination with all other elements recited on the claims. Claims 2-6, 8-11, 25, 32-33, 36 and 38 are dependent on claim 24 and allowable for the same reasons.

“a current switching device operatively coupled across its associated battery and control circuitry for applying a pulse width modulated (PWM) excitation signal to its associated battery via the current switching device, each sensor determining at least one non-voltage health characteristic of each battery based on a battery response to the application of the excitation signal, and providing an indication of the health of the battery, each health indication being provided to the controller”, as recited in independent claim 26 in combination with all other elements recited on the claims. Claims 13-14, 16, 20-22, 27-31, 34-35, 37 and 39 dependent on claim 26 and allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                 
 Conclusion                                                                                                                                                                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859   

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 9, 2021